13-1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 12/27/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1-3, 7-10, 13-17, 20 have been amended. Claims 21-26 have been added. Claims 4, 5, 11, 12, 18, and 19 are canceled. Claims 1-3, 6-10, 13-17, 20-26 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 03/14/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 



Response to Arguments
Applicant's arguments filed 12/27/2021have been fully considered but they are not persuasive. 
Applicant argues in Pages 12-13 of Applicants remarks that the Tsai 102 rejection does not teach on the amended claims. Since the office action has now been updated to show that the independent claims are taught by the combination of Tsai in view of Wu, applicants arguments are now moot.
Applicant further argues on  Page 14 of Applicants remarks:
As discussed above, independent Claims 1, 8, and 15, as amended, are allowable over 7sai as Tsai fails to disclose each and every element/feature of these claims. The addition of Ikeda, Wu, and Goto, individually or in combination, does not cure the deficiencies of Tsai.

Examiner respectfully disagrees. As indicated in the updated office action below, the prior art Wu, teaches concepts of a gap duration and performing LBT during a gap duration based on the duration of the gap, which are critical in curing the deficiencies of Tsai. Examiner notes that the applicant has only provided general allegations of patentability with regards to the Wu reference, and has not provided any reasoning as to why the Wu reference does not cure the deficiency of Tsai.  As such, examiner maintains that the prior art continues to teach on the amended claims.

Claim Objections
Claims 22, 24, and 26 are objected to because of the following informalities:  Claims 22, 24, and 26 recite “the first BLT type” and should be corrected to “the first LBT type” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the downlink signal is transmitted via at least one of non-unicast transmission or unicast transmission”.  There is insufficient antecedent basis for “the downlink signal” in the claim.
Claims 9, 10, 13, and 14 are rejected for being dependent on rejected claim 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 8, 10, 13, 15, 17, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0053798 A1 (provisional application #62/754,662, filed on Nov. 2, 2018) to Tsai et al. (hereinafter “Tsai”) in view of US 2020/0322982 A1 to Wu (hereinafter “Wu”)

Regarding Claim 1, Tsai teaches a user equipment (UE) in a wireless communication system, the UE comprising: (Abstract and [0007], describes a UE receiving downlink signaling on an unlicensed carrier (i.e. shared spectrum channel access))
A transceiver (Figure 6 and [0068]-[0070], discloses UE 650 comprising transmission and receiving circuitry) configured to receive, from a base station (BS), downlink control information (DCI) indicating an uplink (UL) grant for scheduling a physical uplink shared channel (PUSCH) transmission; ([0132], discloses FIG. 16 is a diagram 1600 illustrating a two-stage scheduling method for message 3 PUSCH initial transmission. In this two-stage scheduling method, besides reading the legacy RAR, a UE needs to detect at least one more scheduling signal/channel (e.g., PDCCH) before it obtains a complete set of transmission parameters for message 3 transmission. The UE still detects RAR to check whether its transmitted preamble has been detected by the base station. Some transmission parameters for message 3 may be still carried by RAR UL grant. However, a UE monitors more one triggering signal such as a PDCCH as illustrated to be able to transmit the scheduled message 3. [0084], further discloses control information (i.e. DCI) included in a control portion such as a PDCCH)
A processor operably connected to the transceiver, (Figure 6 and [0068]-[0070], discloses UE 650 comprising transmission and receiving circuitry communicating with controller/processor)  the processor configured to initiate a channel occupancy time (COT) by performing a channel access procedure based on the DCI, ([0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-Talk (LBT) parameters, the downlink signal being a non-physical layer signal. [0121], discloses LBT parameters may be signaled by a PDCCH or a higher layer signaling (e.g., non-physical layer signaling), and can specify LBT type and/or priority class. The UE performs an LBT 
wherein the transceiver is further configured to:
transmit, to the BS, PUSCH data; (Figure 23 and [0143], discloses uplink PUSCH data transmissions to a base station after an LBT-A in a UE-initiated COT)
when the COT initiated by the UE is shared with the BS, receive a downlink signal (Figure 23 and [0143], discloses the base station determines whether or not and how far away it can share this UE-initiated COT based on explicit signaling or implicit association. If this UE-initiated COT is shared with the base station, the base station conducts listen-before-talk (LBT-B). If it passes LBT-B, it starts downlink transmission within the remaining time of this UE-initiated COT)
wherein the downlink signal is transmitted via at least one of non-unicast transmission or unicast transmission; ([0050], discloses the downlink may be used for unicast services)
wherein the unicast transmission includes user plane data for the UE in which the COT is initiated, (Figure 29 and [0149], discloses a UE-initiated COT, in which the base station can transmit PDCCH and PDSCH in response to the transmitted PUSCH.  [0101], discloses a PDSCH carrying user data)
wherein the DCI indicates a listen before talk (LBT) type for initiating the COT, among a plurality of LBT types. ([0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-Talk (LBT) parameters, the downlink signal being a non-physical layer signal. [0121], 

Tsai does not explicitly teach when the COT initiated by the UE is shared with the BS, receive a downlink signal after a gap duration from the PUSCH transmission; wherein based on the gap duration, the downlink signal is transmitted after sensing of a channel at the BS or transmitted without the sensing of the channel at the BS.
However, in a similar field of endeavor, Wu discloses in [0055]-[0064] channel access schemes for NR-based access for unlicensed spectrum, including Category 1: Immediate transmission after a short switching gap (i.e. fourth type of LBT process), Category 2: LBT without random back-off, Category 3: LBT with random back-off with a contention window of fixed size, and Category 4: LBT with random back-off with a contention window of variable size (i.e. first type of LBT process). [0089], further discloses when a UE-initiated COT includes a transition point, if a gap between an ending location of a first transmission burst and a starting location of a second transmission burst is less than or equal to 16 .mu.s (i.e. duration of the gap), the communications device may perform channel detection by using Cat-1 LBT (i.e. sensing of a channel at the BS), for example, perform transmission immediately after the gap ends.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tsai to include the above limitations as suggested by Wu, to improve communication flexibility in an aspect of unlicensed spectrum communication as indicated in [0006] of Wu.

Regarding Claim 3, Tsai/Wu teaches the UE of claim 1, wherein the plurality of LBT types includes:
Wu further teaches a first LBT type in which sensing of a channel is performed based on LBT priority values; ([0071], discloses Cat-4 LBT, in which a channel access priority is performed according to a service priority)
a second LBT type in which a sensing interval for granting the PUSCH transmission is 25 microseconds; ([0189], discloses after the network device receives, in the first transmission burst, uplink data transmitted by the first terminal device, if the gap between the starting location of the downlink transmission burst and the ending location of the uplink transmission burst is less than or equal to 16 μs, the network device may immediately perform the uplink transmission; or if the gap is greater than 16 μs and less than or equal to 25 μs, the UE may perform Cat-2 LBT before transmission)
a third LBT type in which the sensing interval for granting the PUSCH transmission is 16 microseconds; ([0089], In an implementation, when a UE-initiated 
a fourth LBT type in which the sensing of the channel is not performed before the PUSCH transmission; ([0061], discloses Category-1 LBT (Cat-1 LBT): Transmission is performed immediately after a switching gap ends, that is, whether a channel is idle does not need to be detected, and the category-1 channel access scheme is applicable to transmission switching in one COT)
Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 6, Tsai/Wu teaches The UE of Claim 1, wherein Tsai further teaches the processor is further configured to identify a value of LBT priority class included in the DCI. ([0121], discloses LBT parameters may be signaled by a PDCCH or a higher layer signaling (e.g., non-physical layer signaling), and can specify LBT type and/or priority class. [0084], further discloses control information (i.e. DCI) included in a control portion such as a PDCCH)

Regarding Claim 8, Tsai teaches A base station (BS) in a wireless communication system, (Abstract and [0007], describes a UE receiving downlink 
a transceiver (Figure 6 and [0068]-[0070], discloses UE 650 comprising transmission and receiving circuitry) configured to transmit, via the transceiver, to a user equipment (UE), downlink control information (DCI) indicating an uplink (UL) grant for scheduling a physical uplink shared channel (PUSCH) transmission; ([0132], discloses FIG. 16 is a diagram 1600 illustrating a two-stage scheduling method for message 3 PUSCH initial transmission. In this two-stage scheduling method, besides reading the legacy RAR, a UE needs to detect at least one more scheduling signal/channel (e.g., PDCCH) before it obtains a complete set of transmission parameters for message 3 transmission. The UE still detects RAR to check whether its transmitted preamble has been detected by the base station. Some transmission parameters for message 3 may be still carried by RAR UL grant. However, a UE monitors more one triggering signal such as a PDCCH as illustrated to be able to transmit the scheduled message 3. [0084], further discloses control information (i.e. DCI) included in a control portion such as a PDCCH)
receive PUSCH data, via the transceiver based on a channel occupancy time (COT) initiated according to the DCI at the UE; ([0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-Talk (LBT) parameters, the downlink signal being a non-physical layer signal. [0121], discloses LBT parameters may be signaled by a PDCCH or a higher layer signaling (e.g., non-physical layer signaling), and can specify LBT type and/or priority class. The UE performs an LBT operation based on the LBT parameters. [0143] 
A processor operably connected to the transceiver, (Figure 6 and [0068]-[0070], discloses base station 610 comprising transmission and receiving circuitry) the processor configured 
perform a downlink transmission when the COT initiated by the UE is shared with the BS after sensing of a channel (Figure 23 and [0143], discloses the base station determines whether or not and how far away it can share this UE-initiated COT based on explicit signaling or implicit association. If this UE-initiated COT is shared with the base station, the base station conducts listen-before-talk (LBT-B). If it passes LBT-B, it starts downlink transmission within the remaining time of this UE-initiated COT)
wherein the downlink signal is transmitted via at least one of non-unicast transmission or unicast transmission; ([0050], discloses the downlink may be used for unicast services)
wherein the unicast transmission includes user plane data for the UE in which the COT is initiated, (Figure 29 and [0149], discloses a UE-initiated COT, in which the base station can transmit PDCCH and PDSCH in response to the transmitted PUSCH.  [0101], discloses a PDSCH carrying user data)
wherein the DCI indicates a listen before talk (LBT) type for initiating the COT, among a plurality of LBT types. ([0007], discloses the UE receives, on an 

Tsai does not explicitly teach when the COT initiated by the UE is shared with the BS, identify a gap duration from the PUSCH transmission, and based on the identified gap duration, perform downlink transmission after sensing of a channel or the downlink transmission without the sensing of the channel at the BS.
However, in a similar field of endeavor, Wu discloses in [0055]-[0064] channel access schemes for NR-based access for unlicensed spectrum, including Category 1: Immediate transmission after a short switching gap (i.e. fourth type of LBT process), Category 2: LBT without random back-off, Category 3: LBT with random back-off with a contention window of fixed size, and Category 4: LBT with random back-off with a contention window of variable size (i.e. first type of LBT process). [0089], further discloses when a UE-initiated COT includes a transition point, if a gap between an ending location of a first transmission burst and a starting location of a second transmission burst is less than or equal to 16 .mu.s (i.e. duration of the gap), the communications device may perform channel detection by using Cat-1 LBT (i.e. sensing of a channel at the BS), for example, perform transmission immediately after the gap ends.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tsai to include the above limitations as suggested by Wu, to improve communication flexibility in an aspect of unlicensed spectrum communication as indicated in [0006] of Wu.

Claim 10 is rejected for having the same limitations as Claim 3, except the claim is in base station perspective.
Claim 13 is rejected for having the same limitations as Claim 6, except the claim is in base station perspective.

Regarding Claim 15, Tsai teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: (Abstract and [0007], describes a UE receiving downlink signaling on an unlicensed carrier (i.e. shared spectrum channel access))
receiving, from a base station (BS), downlink control information (DCI) indicating an uplink (UL) grant for scheduling a physical uplink shared channel (PUSCH) transmission; ([0132], discloses FIG. 16 is a diagram 1600 illustrating a two-stage scheduling method for message 3 PUSCH initial transmission. In this two-stage scheduling method, besides reading the legacy RAR, a UE needs to detect at least one more scheduling signal/channel (e.g., PDCCH) before it obtains a complete set of 
initiating a channel occupancy time (COT) by performing a channel access procedure based on the DCI, ([0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-Talk (LBT) parameters, the downlink signal being a non-physical layer signal. [0121], discloses LBT parameters may be signaled by a PDCCH or a higher layer signaling (e.g., non-physical layer signaling), and can specify LBT type and/or priority class. The UE performs an LBT operation based on the LBT parameters. [0143] further discloses after conducting and passing listen-before-talk (LBT-A), UE(s) obtains a channel occupancy time (UE-initiated COT) for uplink data PUSCH transmission(s) to a base station)
transmitting, to the BS, PUSCH data; (Figure 23 and [0143], discloses uplink PUSCH data transmissions to a base station after an LBT-A in a UE-initiated COT)
when the COT initiated by the UE is shared with the BS, receive a downlink signal (Figure 23 and [0143], discloses the base station determines whether or not and how far away it can share this UE-initiated COT based on explicit signaling or implicit association. If this UE-initiated COT is shared with the base station, the base station conducts listen-before-talk (LBT-B). If it passes LBT-B, it starts downlink transmission within the remaining time of this UE-initiated COT)
wherein the downlink signal is transmitted via at least one of non-unicast transmission or unicast transmission; ([0050], discloses the downlink may be used for unicast services)
wherein the unicast transmission includes user plane data for the UE in which the COT is initiated, (Figure 29 and [0149], discloses a UE-initiated COT, in which the base station can transmit PDCCH and PDSCH in response to the transmitted PUSCH.  [0101], discloses a PDSCH carrying user data)
wherein the DCI indicates a listen before talk (LBT) type for initiating the COT, among a plurality of LBT types. ([0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-Talk (LBT) parameters, the downlink signal being a non-physical layer signal. [0121], discloses LBT parameters may be signaled by a PDCCH or a higher layer signaling (e.g., non-physical layer signaling), and can specify LBT type and/or priority class.. The UE performs an LBT operation based on the LBT parameters. [0141], discloses LBT-A can be Cat-1, Cat-2, Cat-3 or Cat-4 LBT (I.e. plurality of LBT types))

Tsai does not explicitly teach when the COT initiated by the UE is shared with the BS, receive a downlink signal after a gap duration from the PUSCH transmission; wherein based on the gap duration, the downlink signal is transmitted after sensing of a channel at the BS or transmitted without the sensing of the channel at the BS.
However, in a similar field of endeavor, Wu discloses in [0055]-[0064] channel access schemes for NR-based access for unlicensed spectrum, including Category 1: 
Tsai further teaches a transition point between uplink and downlink in a UE-initiated COT in Figure 23 and [0143], in which an LBT-B is performed, where LBT-B can be Cat-1, Cat-2, Cat-3, or Cat-4 LBT.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tsai to include the above limitations as suggested by Wu, to improve communication flexibility in an aspect of unlicensed spectrum communication as indicated in [0006] of Wu.

Claim 17 is rejected for having the same limitations as Claim 3, except the claim is in method perspective.

Regarding Claim 21, Tsai/Wu teaches wherein Wu further teaches when the gap duration is smaller than 16 microseconds, the downlink signal is transmitted without the sensing of the channel at the BS, ([0089], In an implementation, when a UE-initiated COT includes a transition point, if a gap between an ending location of a first transmission burst and a starting location of a second transmission burst is less than or equal to 16 .mu.s (i.e. duration of the gap), the communications device may perform channel detection by using Cat-1 LBT, for example, perform transmission immediately after the gap ends. ([0061], discloses Category-1 LBT (Cat-1 LBT): Transmission is performed immediately after a switching gap ends, that is, whether a channel is idle does not need to be detected, and the category-1 channel access scheme is applicable to transmission switching in one COT)) and when the gap duration is 25 microseconds, the downlink signal is transmitted after sensing of the channel to be idle at the BS. ([0189], discloses after the network device receives, in the first transmission burst, uplink data transmitted by the first terminal device, if the gap between the starting location of the downlink transmission burst and the ending location of the uplink transmission burst is less than or equal to 16 μs, the network device may immediately perform the uplink transmission; or if the gap is greater than 16 μs and less than or equal to 25 μs, the UE may perform Cat-2 LBT before transmission) 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 22, Tsai/Wu teaches the UE of claim 3, wherein Tsai/Wu further teaches the PUSCH data is transmitted when a channel is sensed to be idle at the UE in which one of the first LBT, type, the second LBT type, or the third LBT type is indicated through the DCI.  (Tsai, [0007], discloses the UE receives, on an unlicensed carrier and from a base station, a downlink signal including Listen-Before-

Claims 23 and 24 are rejected for having the same limitations as claims 21 and 22, respectively, except the claims are in base station perspective.
Claims 25 and 26 are rejected for having the same limitations as claims 21 and 22, respectively, except the claims are in method format.


Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai/Wu in view of US 2005/0122950 A1 to Ikeda et al. (hereinafter “Ikeda”)

Regarding Claim 2, Tsai/Wu teaches The UE of Claim 1, wherein Tsai discloses in [0050], unicast services used in the downlink 205, but Tsai/Wu does not explicitly teach the transceiver is further configured not to receive another unicast downlink transmission not addressed to the UE.
However, the concept of dropping a transmission not addressed to the UE is well known in the art. For example, in a similar field of endeavor, Ikeda discloses in Figure 2 and [0056] and Figure 14 and [0138]-[0143], reception of signaling from a base station at a mobile device, where the mobile device check the identifier ID of the received DSCH frame, and if the identifier ID does not match the mobile’s own identifier ID, the received DSCH frame is discarded. Otherwise, if the mobile’s own identifier ID agrees with the received identifier ID, ordinary unicast processing is performed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tsai/Wu to include the above limitations as suggested by Ikeda to prevent unnecessary processing of data.

Claim 9 is rejected for having the same limitations as Claim 2, except the claim is in base station perspective.
Claim 16 is rejected for having the same limitations as Claim 2, except the claim is in method perspective.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai/Wu in view of US 2021/0076409 A1 to Goto et al. (hereinafter “Goto”)
Regarding Claim 7, Tsai/Wu teaches The UE of Claim 1, wherein: 
Tsai/Wu does not explicitly teach and the DCI is a DCI format 0_1.
However, in a similar field of endeavor, Goto discloses in [0066], The DCI format for uplink data transmission includes DCI format 0_0, DCI format 0_1, and the like. DCI format 0_0 is for fallback uplink data transmission, and has configurable parameters (fields) fewer than DCI format 0_1 supporting MIMO and the like. A single uplink grant is used for notifying the terminal apparatus of scheduling of a single PUSCH in a single serving cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tsai/Wu to include the above limitations as suggested by Goto, as DCI format 0_1 has a larger number of bits than that of DCI format 0_0, thus allowing for notifying MIMO or multiple codewords transmission, a SRS resource indicator, precoding information, antenna port information, SRS request information, CSI request information, CBG transmission information, uplink PTRS association, DMRS sequence initialization, and the like, as indicated in [0066] of Goto.

Claim 14 is rejected for having the same limitations as Claim 7, except the claim is in base station perspective.
Claim 20 is rejected for having the same limitations as Claim 7, except the claim is in method format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0022051 to Wu et al. directed to transmission unlicensed frequency spectrum, in which a communication device may have four types of channel access  schemes when performing LBT, including Cat-1, Cat-2, Cat-3, Cat-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENKEY VAN/Primary Examiner, Art Unit 2477